FILED

UNITED sTATEs DISTRICT CoURT FEB 1 6 2012
FGR THE DISTRICT OF CGLUMBIA Clerk, U.S. District & Bankruptcy
Courts for the District of Co|umbIa

Donnie Wayne Sheffield, )
)
Plaintiff, )

) o :~

v. ) Civil Action No. 1b  L)
)
John G. Roberts, Jr., et al., )
)
Defendants. )

MEMORANDUM OPINION

This matter is before the Court on plaintiff s pro se complaint and application to proceed
in forma pauperis. The Court will grant the application and dismiss the complaint for lack of
subject matter jurisdiction

Plaintiff is a prisoner at the Federal Correctional Institution in Salters, South Carolina,
suing the Chief Justice of the United States Supreme Court, "at least four unknown Supreme
Court Associate Justices," and a Supreme Court employee. Compl. Caption. The complaint
arises from the denial of plaintiff s petition for a writ of certiorari. Compl. 1]4.

This Court lacks subject matter jurisdiction over the decisions of the Supreme Court. In
re Marin, 956 F.Zd 339 (D.C. Cir. 1992); see Panko v. Roa’ak, 606 F.Zd 168, 171 n.6 (7th Cir.
1979), cert. denied, 444 U.S. 1081 (1980) ("It seems axiomatic that a lower court may not order

the judges or officers of a higher court to take an action."). A separate Order of dismissal

accompanies this Memorandum Opinion.  s

Unifed St:ltes District Judge
Date: February , 2012